DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 28 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0111572 A1 (Cargol, Jr.).
As concerns claim 28, Cargol, Jr. discloses an auxiliary control system for controlling subsea equipment, the system comprising: a subsea-installed power unit 100 having an on-board battery 106 and a power supply 116; a data capture device 105 connected to the power unit by a subsea communications link 110, the data capture device being arranged to capture control signals issued from a remote topside source 200 and to transmit those signals to the power unit along the communications link; at least one control tool 205 that is connected to the power supply by a first flying lead 151b or flexible hose to receive power from the power unit and that is movable relative to the power unit to be coupled to the subsea equipment 1, enabling the coupled control tool to operate at least one control element 56 of the subsea equipment in response to the control signals; and at least one power connector that is movable relative to the power unit (a “connector” is implicit) to be coupled to the subsea equipment (figure 3E) and that is connected to the power supply by a second flying lead or flexible hose 151v to receive power for energising the subsea equipment .
	The same reasoning applies to the method claim 38.
Claims 29, 33-34, 37-38 and 42-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargol, Jr. in view of US 2009/0114140 A1 (Guerro et al.).
As concerns claim 29, Cargol, Jr. discloses the system of claim 28, but lacks to expressly disclose wherein the data capture device is supported by a surface buoy to receive control signals transmitted from the remote topside source through air; nevertheless Guerro et al. discloses an auxiliary control 
As concerns claim 33, Cargol, Jr. discloses the system of claim 28, wherein the data capture device is coupled to a subsea data carrier to receive control signals transmitted from the remote topside source along the data carrier (control line, not referenced, see 0021).
	As concerns claim 34, Cargol, Jr., discloses the system of claim 28, wherein the power supply comprises an electrical power supply 106 and a hydraulic power supply 116.
	As concerns claim 37, Guerro et al. discloses the system of claim 28, further comprising a subsea-installed robotised positioning system for moving the or each control tool between different locations on the subsea equipment to operate different control elements of the subsea equipment in succession (note robotic equipment 30, 31).
	As concerns claim 42, Cargol, Jr. discloses the method of claim 38, comprising providing electrical and hydraulic power from the power unit (accumulator 116 and battery 106).
	As concerns claim 44, Guerro et al. discloses the method of claim 38, comprising charging the battery from a power supply of another item of subsea equipment (energy accumulator 1).
	As concerns claim 45, Guerro et al. discloses the method of claim 38, comprising moving the or each control tool between different locations on the subsea equipment to operate different control elements of the subsea equipment in succession (with the various robotic equipment 30, 31).
	As concerns claim 46, Cargol, Jr. discloses the method of claim 45, comprising moving the or each control tool by a positioning system distinct from the power unit (figure 3B).
see figure 2).
Claims 30, 32, 36, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargol, Jr., as modified, and further in view of US 9,200,497 B1 (Lugo et al.).
	As concerns claim 30, the combination discloses the system of claim 29, but does not expressly disclose wherein the buoy is anchored by the power unit via a tether extending from the power unit to the buoy; nevertheless Lugo et al. discloses a structure at 40 reasonably interpreted as a buoy (as it is schematically shown below the surface of the water) wherein the buoy is anchored by the power unit via a tether 38 extending from the power unit 10 to the buoy. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to have the buoy anchored by a tether to obtain the predictable result maintaining the buoy in position, moreover, anchoring buoys to subsea equipment is well known in the art.
	As concerns claim 32, Lugo et al. discloses the system of claim 29, wherein the buoy supports at least one electricity- generation device (battery) and a power line 38 connects that device to the battery of the power unit.
	As concerns claim 36, Lugo et al. discloses the system of claim 28, further comprising a power connection between the power unit and a power supply of another item of subsea equipment to charge the battery (figure 1).
	As concerns claim 39, Lugo et al. discloses the method of claim 38, comprising capturing the control signals at a surface location (surface logging system 62).
	As concerns claim 40, Lugo et al. discloses the method of claim 39, comprising generating electrical power at the surface location and transmitting that power from the surface location to charge a battery of the power unit (figure 1).
.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Cargol, Jr., and further in view of US 2018/0252065 A1 (Hemphill).
As concerns claim 31, the combination discloses the system of claim 30, but lacks to expressly disclose wherein the tether incorporates the communications link; nevertheless Hemphill discloses a wireless control system for subsea device wherein subsea buoys 100 are anchored to subsea equipment 116 with tethers 112 that facilitate communication with the subsea equipment (the tethers 112 contain copper wires or fiber optic cables). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the tethers into the system to obtain the predictable result of facilitating transmission of signal to the subsea equipment as well as providing wireless communication with surface equipment (see at least figure 5).
Claim 35 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargol, Jr., as modified, and further in view of US 2002/0011335 A1 (Zhang et al.).
As concerns claim 35, the combination discloses the system of claim 34, but lacks to explicitly disclose wherein the hydraulic power supply is pressurised by a pump that is driven by a motor powered by the electric power supply; nevertheless Zhang et al. discloses a subsea power unit 700 wherein the hydraulic power supply is pressurized by a pump that is driven by a motor powered by the electric power supply (see at least 0081 et seq.). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the motor and pump in the power unit to obtain the predictable result of generating hydraulic power to operate the subsea equipment without running hydraulic lines from the surface.
As concerns claim 43, Zhang et al. discloses the method of claim 42, comprising producing hydraulic power from electric power onboard the power unit (Id.).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679